Name: Commission Regulation (EC) No 809/94 of 11 April 1994 concerning applications for export licences for products falling within code 1101 00 00 100 with advance fixing of the refund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 94 Official Journal of the European Communities No L 93/25 COMMISSION REGULATION (EC) No 809/94 of 11 April 1994 concerning applications for export licences for products falling within code 1101 00 00 100 with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2193/93 (2), Whereas Article 9 (4) of Commission Regulation (EEC) No 891 /89 (3), as last amended by Regulation (EC) No 3579/93 (4), provides where this paragraph is specifically referred to when an export refund is fixed, for an interval of three working days between the day of submission of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applica ­ tions for licences submitted on 8 and 11 April 1994 relate to 149 080 tonnes destined for Algeria and the maximum quantity which may be exported is 100 000 tonnes destined for Algeria ; whereas the percentage for the reduction in the export licence applications submitted on 8 and 11 April 1994 should be fixed, HAS ADOPTED THIS REGULATION : Article I Applications for export licences with advanced fixing of the refund conveyed to the Commission before 12 April 1994 for common wheat flour falling within code 1101 00 00 100 submitted on 8 and 11 April 1994, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,67. Requests that are not conveyed to the Commission before 1 2 April 1 994 shall be refused. Article 2 This Regulation shall enter into force on 12 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 94, 7 . 4 . 1989, p. 13 . (4) OJ No L 326, 28 . 12. 1993, p. 15 .